Case 4:19-cr-00075-RBS Document 1-1 Filed 07/30/19 Page 1 of 3 PageID# 3
                                                                                          FiLED

                                                                                        JUL 3 0 2018
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                         CLEnK, JS C:STR'Cr COURT
                               NEWPORT NEWS DIVISION                                      -P-T      VA




UNITED STATES OF AMERICA


                V.                                  DOCKET NO. 4:18-MJ-40
                                                    (Misdemeanor)
JERJCO A. LEGGETT SR.                               VA19


                                                    Court Date: August 13, 2018
                                                    Time: 8:30 a.m.


                       SUPERSEDING CRIMINAL INFORMATION

                                         COUNT ONE
                             (Misdemeanor) Ticket No. 7245477


THE UNITED STATES ATTORNEY CHARGES:

   That on or about March 6, 2018 at Fort Eustis, Virginia, on lands acquired for the use of

the United States, within the special maritime and territorialjurisdiction of this court, in the

Eastern District of Virginia, JERICO A. LEGGETT SR., did forcibly resist the efforts of

police officers Jordan A. Vos and Alex Scultz from lawfully arresting him. The police

officers were, at the time of this incident, law enforcement personnel employed by the United

States, and were then in the execution of their duties. (In violation of Title 18 United States

Code,
Case 4:19-cr-00075-RBS Document 1-1 Filed 07/30/19 Page 2 of 3 PageID# 4




Section 111(a) (1.)




                                   G. ZACH TERWILLIGER
                                   LINITED STATES ATTORNEY



                             By:
                                   ©fN^BR E.mCdLES QUIRK
                                   Attorney for the Government
                                   United States Attorney's Office
                                   2732 Madison Avenue
                                   Fort Eustis, Virginia 23604
                                   Phone: (757) 878-2205, ext234
                                   Fax: (757) 878-5289
                                   Jennifer.e.baylesquirk2.mil@mail.mil
Case 4:19-cr-00075-RBS Document 1-1 Filed 07/30/19 Page 3 of 3 PageID# 5




                            CERTIFICATE OF SERVICE




      I certify that on   2^^, 2018,1 served a true copy of the foregoing CRIMINAL

INFORMATION on Megan Durkee, counsel for the defendant JERICO A. LEGGETT

SR.




                                   By:
                                          f^IF^RE. KAYLE5 QUIRK
                                          Auorney for the Government
                                          United States Attorney's Office
                                          2732 Madison Avenue
                                          Fort Eustis, Virginia 23604
                                          Phone: (757) 878-2205,ext 234
                                          Fax: (757) 878-5289
                                          Jennifer.e.baylesquirk2.mil@raail.mil
